Citation Nr: 1510155	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for left and right knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether tinnitus had its onset in service.

2. The evidence is at least in equipoise as to whether obstructive sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as tinnitus (which is considered for VA purposes to be an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Where such a chronic diseases has been manifested in service or within the presumptive period after service, a showing of continuity of symptomatology since service separation warrants a finding of service connection.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
  
Tinnitus

The Veteran's service treatment records show that in April 1973 he was seen for complaints of a worsening of his tinnitus, particularly in his left ear.  The Veteran has stated that he experienced tinnitus in service beginning shortly after his arrival for his assigned duties in Germany and continuing throughout service.  He believed this to be a natural result of his acknowledged exposure to hazardous noise in service and did not believe anything could be done to treat it.

The Veteran has testified that he has experienced tinnitus continually since it began in service, with no interruption of symptoms up to the present time.  By law, the Veteran is considered to be competent to offer evidence regarding symptoms he has experienced, to include ringing in the ears or tinnitus.  The Board also finds him credible with respect to his testimony about his symptoms and medical history.

An April 2012 VA examination, with addendum opinion in August 2012, indicated that the Veteran's tinnitus was not a result of his noise exposure in service because he did not have any demonstrable hearing loss or any evidence of treatment beyond the one incident in service.  The tinnitus in service was deemed to relate to a viral infection and was found to have been temporary.

In weighing the evidence provided by the Veteran against the opinion of the VA examiner, the Board finds that the evidence is sufficient to support a grant of service connection for tinnitus.  Despite the opinion of the VA examiner, the Veteran's history of treatment in service, his competent and credible description of the onset of his symptoms, and the evidence of continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b) are of greater probative value.  Again, service connection based solely on continuity of symptomatology is permissible in this case.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, service connected for tinnitus is granted.

Obstructive Sleep Apnea

The Veteran has been diagnosed with obstructive sleep apnea after a sleep study conducted in August 2003.  At that time, he provided a history of many years of fatigue, daytime sleepiness, snoring, and interrupted breathing while asleep.  He has since undergone surgery and receives ongoing CPAP therapy for his sleep apnea.

The Veteran testified at hearing in February 2014 that he had problems with fatigue, daytime sleepiness, snoring, and strange breathing while sleeping during his active duty service.  He stated that while on maneuvers with his unit, his buddies made fun of him for his "foghorn" level snoring volumes and stated that they were afraid to wake him because of his bizarre breathing pattern related to his snoring.

In a May 2014 opinion submitted by the Veteran's treating physician, it was noted that the Veteran's wife reported his symptoms of severe daytime fatigue, very loud snoring, and witnessed apneic events were present when he was in service.  The physician stated that the Veteran's sleep apnea symptoms were "present during his time as an active duty serviceman in the army" and that the fact that he was not diagnosed or treated during service actually made the condition worse.  The record does not contain any medical evidence or opinion to the contrary.

Based on the credible evidence of reported symptoms in service, a current diagnosis, and the opinion of the Veteran's physician linking the in-service condition to the current disability, the Board finds that all of the elements of service connection have been met with respect to the claim for obstructive sleep apnea.  Service connection is granted.  





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran also seeks service connection for disabilities of the left and right knees, which he relates to a specific incident in service followed by a long period of wear and tear thereafter.  There is evidence of record, in both the medical history provided to the VA examiner and the private physicians and the Veteran's testimony at hearing, that he underwent arthroscopic surgery on his right knee while in service.  The Veteran's service treatment records as included in the claims file do not contain any evidence of this surgery, but the Board is cognizant that hospital-based treatment records for military facilities are often maintained separately.  Therefore, it is necessary that every effort be made to obtain these relevant records. 

In addition, the Veteran has submitted an opinion from the surgery that performed the right total knee replacement in 2012 which states that any current disability of osteoarthritis of the knees would likely be related to prior arthroscopic surgeries.  The April 2012 VA examination report and subsequent September 2012 addendum opinion do not appear to clearly address the etiology of the current disabilities as it relates to the arthroscopic surgeries.  As such, an additional opinion is warranted on remand.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify, to the best of his ability, the approximate date and location of the arthroscopic knee surgery performed in service.  If the Veteran is unable to recall the precise facility, the RO/AMC should consult the Veteran's service personnel records for the location of his duty station immediately prior to service separation.

2. Make every effort to obtain from the appropriate federal records custodian the relevant medical records for the Veteran's arthroscopic knee surgery in service.  Documentation of the efforts made should be included in the file in the event they are unsuccessful.

3. Seek an addendum opinion from the prior VA examiner or a similarly qualified medical provider with respect to the Veteran's knee disability claims.  Specifically, the examiner should review the entire claims file, to include the electronic record and the Veteran's testimony at hearing.  

The examiner should offer an opinion with respect to each knee as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current knee disability was caused by or otherwise the result of his active duty military service.

If the examiner deems it necessary to formulating an opinion, a physical examination of the Veteran and relevant diagnostic testing may be performed. 

The examiner should comment on the May 2014 statement provided by the Veteran's orthopedic surgeon regarding the connection between any prior arthroscopic surgeries on the knees and the current disability of osteoarthritis. 

A complete copy of the record, to include access to the electronic documents, must be provided to the examiner for review and the examiner must state that the record was reviewed in the examination report.

Should the examiner determine that one knee disability was incurred in service, but the other was not, an opinion should be provided as to whether it is at least as likely as not (probability 50 percent or greater) that the knee disability incurred in service caused or aggravated (i.e., permanently worsened beyond the normal course of the condition) the other knee disability.  A positive opinion with respect to aggravation requires that the examiner offer an opinion on the baseline (pre-aggravation) level of disability as compared to the current disability. 

The examiner is asked to provide a statement of the reasons or rationale for all opinions offered.  If the opinion offered is based on specific medical research or articles, copies of or a complete citation to such source should be provided with the examination report. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


